DETAILED ACTION
Notice of Pre-AIA  or AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment/Response filed September 6, 2022 is acknowledged.
Claims 1-44 were pending. Claims 1-18 and new claims 45-70 are being examined on the merits. Claims 19-44 are canceled.

Response to Arguments
Applicant’s arguments filed September 6, 2022 have been fully considered. 
The following objections and rejections are withdrawn in view of Applicant’s arguments, and the amendments to the specification and claims.

Objections to the Specification – embedded hyperlinks
Prior Art Rejections


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 65-66 and 68-69 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 65 recites the limitation “wherein the first moiety is … ferromagnetic or 
superparamagnetic”. Claim 60, from which claim 65 depends, limits the first moiety to “ferromagnetic”. Since claim 65 is broader than claim 60, claim 65 is in improper dependent form. 

Similarly, claim 66, which depends from claims 60 and 65, recites “magnetic nanoparticles”, which is broader than either claim 60 or 65. Since claim 66 does not further limit a preceding claim, it is in improper dependent form. In addition, since claims 68-69 further limit only the size of the nanoparticle itself, these claims do not limit a preceding claim for the same reason as claim 66. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 45-59 are rejected under 35 U.S.C. 103 as being unpatentable over Vakili1 (WO 2017/189930 A1) in view of Lindsay (Recognition Tunneling, Nanotechnology, 21, 262001, 1-12, 2010).
	 
Regarding independent claim 1, Vakili teaches … 
A method of determining a sequence of a nucleic acid using a sequencing device, the method comprising: adding a set of nucleotides to the sequencing device (para. 5: “systems for sequencing polynucleotide molecules”; para. 9: “directing to a gap a reaction mixture comprising one or more labeled nucleotide types”);
wherein: each nucleotide of the set of nucleotides is attached to a label compound comprising a moiety (para. 9: “directing to a gap a reaction mixture comprising one or more labeled nucleotide types”; para. 23: “one or more labeled nucleotide types may be labeled with a … moiety”);
the sequencing device comprises a tunneling junction, and the tunneling junction comprises a first conductor and a second conductor separated by an insulating layer (para 200: “detecting an increase in tunneling current between electrodes as nucleotide bases are incorporated or bound”; para. 314: “dielectric [insulating layer] … may form a spacing between … electrode[s]”);
elongating a nascent strand using a polymerase attached to the tunneling junction and connected to a template parent strand to be sequenced, wherein the elongating includes the polymerase incorporating a first nucleotide of the set of nucleotides into the nascent strand via hybridization to the template parent strand (para. 180: “nucleotide bases with labels interact with [a] … polymerase, … [the] polymerase may extend a … target DNA”; para 181: “a polymerase may be … bound to sidewalls of a structure … polymerase may be hybridized … to an oligo”);
measuring a value of an electrical characteristic through the first conductor, a first moiety of a first label compound attached to the first nucleotide, and the second conductor (para 200: “detecting an increase in tunneling current between electrodes as nucleotide bases are incorporated or bound”; para. 201: “a labeled moiety bound by … a polymerase may be able to bind or interact with both electrodes such that a measurable tunneling current may be detected as a result of an interaction of the label bound to a labeled moiety with both electrodes”);
and detecting the first nucleotide as being hybridized to the template parent strand using the value of the electrical characteristic (para 200: “detecting an increase in tunneling current between electrodes as nucleotide bases are incorporated or bound”; para. 201: “a labeled moiety bound by … a polymerase may be able to bind or interact with both electrodes such that a measurable tunneling current may be detected as a result of an interaction of the label bound to a labeled moiety with both electrodes”).

Vakili does not teach that the thickness of the insulating layer is greater than the size of each moiety of each nucleotide of the set of nucleotides. However, Lindsay teaches using recognition tunneling for nucleic acid sequencing (e.g., abstract), and teaches various design considerations for the tunnel junction. Specifically, Lindsay teaches that the gap size (i.e., the space between the electrodes) is “critical” and can affect, e.g., the movement of the molecule through the tunnel gap, the conformation of the molecule, stability of the gap and noise in the junction (abstract; p. 9, section 7). While Lindsay also does not teach the recited thickness of the insulating layer, the ordinary artisan would understand from Lindsay that the thickness of the insulating layer and the gap size are result effective variables, and would have optimized the thickness accordingly. 

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Vakili method, discussed above, with the recited insulating layer thickness. The ordinary artisan would have been motivated to do so in order to optimize the method through routine experimentation to detect the particular labeled nucleic acid being assayed, and would have had an expectation of success as Lindsay teaches principles for designing tunnel junctions.

Regarding dependent claim 2, Vakili additionally teaches first and second electrodes, measuring an electrical characteristic, specifically current, detecting the first nucleotide as being hybridized to the template based on the electrical characteristic, and applying a voltage across the conductors (paras. 180-181, 200-201, 294).

Regarding dependent claims 6-8, 45, 47, 50 and 52, Vakili additionally teaches wherein the moiety is selected from an organometallic compound, a nanoparticle, a conjugated aromatic and a conductive organic molecule, wherein the label comprises a terminator, and wherein each moiety of each label compound attached to each nucleotides in a set is the same type of moiety (paras. 84, 165-166, 184, 249). In addition, regarding claims 46, 48, 51 and 53-55, Vakili teaches ferrocene (para. 83), ruthenium (para. 166), osmium (para. 166), gold nanoparticles (para. 184), anthracene (para. 82), poly-aniline (para. 82), a cleavable linker and a spacer (para. 106), a PEG spacer (para. 106), and an alkyl spacer (para. 106). Finally, regarding claim 49, Vakili teaches a nanoparticle label (para. 184) and that the label can have a diameter of 1-10 nm (para. 282).

Regarding dependent claim 10, Vakili teaches where the sequencing device comprises a plurality of tunneling junctions, each with the structure described in claim 2, and wherein each of the plurality performs the claim 2 method (paras. 10, 20, 183).

Regarding dependent claim 11, Vakili additionally teaches removing unincorporated nucleotides prior to measuring the value of the electrical characteristic (paras. 95, 146). 

Regarding dependent claim 13, Vakili additionally teaches cleaving the first label compound from the first oligonucleotide and then repeating the claim 1 method with a second set of nucleotides labeled with a different moiety than the first set of nucleotides (paras. 204-205; also see citations to claim 1 above).

Regarding dependent claims 3-5, Vakili additionally teaches measuring a value of the electrical characteristic and of a reference value, specifically a background tunneling current that passes through the first and second electrodes but not a labeling moiety (para. 330). Vakili does not specifically teach comparing the value of the electrical characteristic to a reference value, however, comparing a signal to a reference or control value is well-known in the art.
Vakili also does not specifically teach that the current is greater than 10 nA, but does provide teachings on how to select tunneling labels to generate particular currents (para. 74).

	Regarding dependent claim 9, Vakili additionally suggests using first and second labeled sets of nucleotides and detecting that the first nucleotide is hybridized to the template, while the second nucleotide is not hybridized to the template by comparing the value of the electrical characteristics to a reference value (paras. 180-181, 200-201, 204-205, 330). That is, as with claim 3 above, Vakili teaches measuring these values, and making such comparisons is well-known in the art.

	Regarding dependent claim 12, Vakili additionally suggests removing unincorporated nucleotides by rinsing with water (paras. 95, 146). Specifically, Vakili teaches removing unincorporated nucleotides and teaches rinsing the device with water, but does not specifically teach removing the unincorporated nucleotides with water.

	Regarding dependent claims 56-59, the cited references do not teach the shape or dimensions of the various recited device components, however, the ordinary artisan would have been motivated to optimize the shape and dimensions through routine experimentation. 

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to further modify the modified Vakili method, discussed above, with the recited data comparison steps. The ordinary artisan would have been motivated to do so in order to optimize the method as needed through routine experimentation, and would have had an expectation of success as customizing data analysis is well-known in the art.
In addition, it would have been prima facie obvious to further modify the modified Vakili method, discussed above, with the recited washing steps and electrical characteristics. The ordinary artisan would have been motivated to do so to optimize the method as needed through routine experimentation, and would have had an expectation of success as nucleic acid sequencing methods are well-known in the art.
Finally, it would have been prima facie obvious to further modify the modified Vakili method, discussed above, to optimize the shape and dimensions of the device components through routine experimentation to customize the device as needed. Changes in size/proportion and shape are obvious in the absence of evidence that the particular configuration is significant. MPEP 2144.04 II. 

Allowable Subject Matter
Claims 14-18 are free of the art for the reasons already of record in the Non-Final Office Action mailed June 8, 2022.
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 60-64 and 70 are allowed. Claim 60 incorporates the allowable subject matter of claim 14, and thus claim 60 is allowable.
Claim 67 is free of the art for the same reasons as claim 60. Claim 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	


Conclusion
Claims 1-18 and 45-70 are being examined. Claims 1-13, 45-59, 65-66 and 68-69 are rejected. Claims 60-64 and 70 are allowed. Claims 14-18 and 67 are objected to, but contain allowable subject matter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Vakili was cited in the Information Disclosure Statement submitted August 23, 2019.